DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (2007/0157819 A1).
Regarding to claim 1, Kang teaches a method for determining a degree of utilized capacity of a filter (Abstract) arranged in an air treatment device adapted to process air present in an ambient volume (paragraph 0003), wherein the air treatment device comprises a fan (12) adapted to induce an air flow drawn from ambient volume through said filter (14), the method comprising the steps of: determining a total accumulated pollutant amount in the filter (step S10 in Fig. 3, paragraph 0011); and comparing the determined total accumulated pollutant amount to a reference pollutant amount to determine the degree of utilized capacity (step S20 in Fig. 3, paragraph 0011), reference pollutant amount is a pollutant amount present in said filter (see Fig. 5) when the air treatment device produces a predetermined clean air flow; wherein the total accumulated pollutant amount in the filter (14) is determined based on - data obtained from a sensor (see Fig. 4) arranged to measure a current pollutant concentration in said ambient volume and/ or pollutant concentration data indicative of a current pollutant concentration in said ambient volume; and - an estimated volume of air processed by the air treatment device, and the volume being estimated based on a value indicative of a current air flow through the filter (14) (see flowchart in Fig. 7).
Regarding to claims 2 and 3, Kang shows in Fig. 5 that the reference pollutant amount is a pollutant amount obtained by a filter (14), or the value indicative of the air flow through the filter (14) is obtained by a current accumulated pollutant amount in the filter (14) (see paragraphs 0027 & 0028).
Regarding to claim 4, Kang teaches the value indicative of the air flow through filter (14) is obtained by the performance of a fan (12) (see flowchart in Fig. 7, paragraphs 0044-0047).
Regarding to claim 5, Kang teaches the value indicative of the air flow through said filter (14) is obtained by measuring the air flow (paragraphs 0014 & 0015).
Regarding to claims 6 and 7, Kang teaches the pollutant amount comprising at least one of dust amount or a particular matter concentration in the air (paragraph 0014) but could inherently including any contaminants such as gas molecule or VOC concentration.
Regarding to claim 8, Kang teaches the estimated volume of processed air is estimated over a certain period of time by calculation of the current air flow through filter (14) and a length of period of time (paragraph 0015).
Regarding to claim 9, Kang further teaches the step of determining a remaining filter lifetime, wherein the determination of remaining life time is based on the assumption that current average pollutant concentration level remains substantially constant during the estimated remaining life time (see paragraphs 0050-0054).
Regarding to claim 10, Kang teaches the pollutant concentration data indicative of a current pollutant concentration in ambient volume of a room where the air treatment device is located (paragraph 0014), or any outdoor environment, as desired.
Regarding to claim 11, Kang teaches the concentration data being collected by an external information provider and transferred to the air treatment device (paragraph 0016).
Regarding to claims 12 and 13, Kang teaches an air treatment device adapted to process air present in an ambient volume and further adapted to receive a filter (14), and device comprising a fan (12) adapted to induce an air flow drawn from the ambient volume through the filter (14) and a circuitry (140) wherein the circuitry(140)  is adapted to execute at least one step of a method for determining a degree of utilized capacity of a filter (paragraph 0041).
Response to Amendment
14.	Applicant's arguments filed on April 29, 2022 have been fully considered but they are not persuasive. 
15.	Applicant argues that the cited reference “Chung et al does not teach the steps of 
determining a total accumulated pollutant amount in the filter; and comparing the determined total accumulated pollutant amount in the filter to a reference pollutant amount to determine the degree of utilized capacity” but an air quality sensor arranged to detect particles in the air, and a programmed microcomputer arranged to alter the speed of the fan in accordance with signals generated by the air quality sensor in a manner such that the fan speed is increased when the air quality condition is poor or deteriorates, the fan speed is decreased when the air quality condition is good or improves, and the fan is automatically turned off whenever the number of particles per unit volume of air is in the range 0 to 2200 (column 1, lines 31-39).  Chung et al disclose a microcomputer which alters a speed of a fan based on signals from an air quality sensor.  The microcomputer disclosed in Chung et al does not determine “a total accumulated pollutant amount in the filter” as recited in independent claims 1, 12, and 13.  
16.	The Examiner drops the Chung et al reference and newly introduces Kang (2007/0157819 A1) wherein Kang teaches a method for determining a degree of utilized capacity of a filter (Abstract) arranged in an air treatment device adapted to process air present in an ambient volume (paragraph 0003), wherein the air treatment device comprises a fan (12) adapted to induce an air flow drawn from ambient volume through said filter (14), the method comprising the steps of: determining a total accumulated pollutant amount in the filter (see step S10 in Fig. 3, paragraph 0011); and comparing the determined total accumulated pollutant amount to a reference pollutant amount to determine the degree of utilized capacity (see step S20 in Fig. 3, paragraph 0011), reference pollutant amount is a pollutant amount present in said filter (see Fig. 5) when the air treatment device produces a predetermined clean air flow; wherein the total accumulated pollutant amount in the filter (14) is determined based on - data obtained from a sensor (see Fig. 4) arranged to measure a current pollutant concentration in said ambient volume and/ or pollutant concentration data indicative of a current pollutant concentration in said ambient volume; and - an estimated volume of air processed by the air treatment device, and the volume being estimated based on a value indicative of a current air flow through the filter (14) (see flowchart in Fig. 7), as claimed.  Kang shows in Figure 5 the step of determining a total accumulated pollutant amount in the filter (or step S160 & S170 in Fig. 7); and in Figure 3 the step of comparing the determined total accumulated pollutant amount in the filter to a reference pollutant amount to determine the degree of utilized capacity (or step S200 in Fig. 7), as claimed.  Kang further teaches the value indicative of the air flow through filter (14) is obtained by the performance of a fan (12) (see flowchart in Fig. 7, paragraphs 0044-0047), as claimed.
17.	Applicant’s arguments with respect to claims 1-13 have been thoroughly considered but are moot in view of the new rejection, as discussed above.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 16, 2022